DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group Ib and IId, claims 1-3, 5-11, 13, 15-20 in the reply filed on 2/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "A downhole tool” in preamble. However, body of the claim does not include "a wellbore" or “downhole”. Thus, it is unclear claimed invention is usable in downhole/wellbore or not since the preamble has not given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Therefore, the claim should include “a wellbore” or “downhole” in the claim body to clarify that the tool is indeed for use in a wellbore. Claims 2-3, 5-11 and 13 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collie (7849928) in view of Rogen et al. (4515213 – “Rogen”).
	Collie discloses a tool, comprising:
Re claims 1, 15 (method claim 15 is pertinent because when put the tool in operation in downhole will result in the steps as called for in the method claim):
a helically wound structure 50, 58 (i.e., figs. 8, 9) having first and second ends; and
rotatable and axially moveable on the power cable 24”, and col. 6:10-11, “a sliding rotating second collar 56”) to move the helically wound structure between a radially retracted state having at least one coil and a radially deployed state (i.e., col. 5:56-6:17, “This position allows the C-ring 50 to assume a smaller radius and be moved within the tubing 20. Once in an inverted position, as shown in FIG. 8, collar 48 is below fixed collar 46. In this position the ring 50 expands outward and contacts the tubing inner circumference”, “This position allows the C-ring 50 to assume a smaller radius and be moved within the tubing 20. Once in an inverted position, as shown in FIG. 8, collar 48 is below fixed collar 46. In this position the ring 50 expands outward and contacts the tubing inner circumference”.  Collie is silent on the first members are rotatable or linearly translatable. Rogen teaches a helically wound structure 61 (i.e., fig. 3A) with a first member 53a that is that is linearly translatable (i.e., between fig. 3A and fig. 3B). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tool of Collie, with teaching of Rogen, to have with a first member 53a that is that is linearly translatable so that the first and second members are rotatable or linearly translatable with respect to each other for a predictable tool performance.
Collie further discloses,
Re claim 2, a mandrel 24 (i.e., figs. 8-9 depicts 24 forms shaft – mandrel), the at least one coil 50, 58 helically wound around the mandrel.

Re claim 5, the helically wound structure comprises a hollow tube having an elastomeric coating thereon (i.e., a power cable typically comprises a hollow tube having an elastomeric coating/cover thereon. www.bing.com/search?q=power+cable+definition&qs=SC&pq=power+cable+defibition&sc=2-22&cvid=9D749EA95C324576820604280ED0ED88&FORM=QBRE&sp=1).
Re claim 6, Collie and Rogen is silent on the hollow tube is a hollow metal tube having an outside diameter less than 25 mm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tool of Collie and Rogen to have a hollow metal tube having an outside diameter less than 25 mm, since it has been held to be within the general skill of a worker in the art to select a known material (metal) on the basis of its suitability for the intended use as a matter pf obvious design choice. In re Lesin, 125 USPQ 416, and it has been held that where general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges (less than 25 mm) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 13, Collie and Rogen is silent on the first member includes a rotary seal, the rotary seal allowing the first member to rotate relative to a non-rotating downhole conveyance. However, Collie discloses the second member 48, 56 includes a rotary seal (i.e., col. 5:61-63, “second collar 48, also disposed on the power cable 24”, is freely rotatable and axially moveable on the power cable 24”, and col. 6:10-11, “a sliding rotating second collar 56”), the rotary seal allowing the second member to rotate relative to a non-rotating downhole conveyance 24. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first member with a rotary seal as taught by the second member, to allow the first member to rotate relative to a non-rotating downhole conveyance. 
Re claim 16, the first member 46, 54 is an uphole member and the second member 48, 56 is a downhole member (by Collie), and further wherein rotating or translating the first and second members with respect to each other in the first direction (see claims 1and 13 above) includes rotating the uphole member in the first direction using a motor (rotating requires a motor) while the downhole member is rotationally fixed within the wellbore 7.
Re claim 17. The method as recited in claim 15, wherein rotating or translating the first and second members with respect to each other in the first direction to move the helically wound structure from the radially retracted state to the radially deployed state in contact with the wellbore wall includes setting a downhole anchor within the wellbore or setting a downhole packer within the wellbore.
Re claim 19, rotating or translating the first and second members with respect to each other in a second opposite direction to move the helically wound structure from the radially deployed state back to the radially retracted state, and then moving the downhole tool uphole or downhole within the wellbore (i.e., rotating or translating the first and second members with respect to each other in a first direction to move the helically wound structure from the radially retracted state to the radially deployed state as described above.  And then rotating or translating the first and second members with .

Allowable Subject Matter
Claim 20 is allowed.
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676